Title: To George Washington from Colonel Henry Beekman Livingston, 12 February 1778
From: Livingston, Henry Beekman
To: Washington, George



Pike [land] Township [Chester County, Pa.] 12th Febr. 1778
Sir
May it please Your Excellency

I enclose You a Letter just now rec’d from Govr Clinton as I dont Care to give a Discharge to the Person alluded to without your Approbation The Other Soldier meant is in Coll Cortlandts Regiment and Brother to the Bearer—I would only Beg leave to add that Colonel R. Livingstons Iron Works are of Great Public Utility. I have the Honour to be with the Greatest Resspect Your Excellencies most Obt Humble Servant

Henry B: Livingston

